             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 1 of 12



 1
     MICHAELE N. TURNAGE YOUNG*
 2   DANIEL HARAWA
     NAACP LEGAL DEFENSE AND
 3     EDUCATIONAL FUND, INC.
     700 14th Street NW, Suite 600
 4   Washington, DC 20005
     Tel: (202) 682-1300
 5   Fax: (202) 682-1312
     MTURNAGEYOUNG@NAACPLDF.ORG
 6   *Counsel of record, CA Bar No. 247796

 7   SHERRILYN A. IFILL
       PRESIDENT & DIRECTOR-COUNSEL
 8   JANAI S. NELSON
     SAMUEL SPITAL
 9   NAACP LEGAL DEFENSE AND
       EDUCATIONAL FUND, INC.
10   40 Rector Street, 5th Floor
     New York, NY 10006
11   Tel: (212) 965-2200
     Fax: (212) 226-7592
12
     Counsel for Amicus Curiae NAACP Legal Defense and Educational Fund, Inc.
13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO-OAKLAND DIVISION
15

16
     SIERRA CLUB and SOUTHERN BORDER                   Case No.: 4:19-cv-00892-HSG
17   COMMUNITIES COALITION,

18                                Plaintiffs,          BRIEF OF AMICUS CURIAE NAACP
                                                       LEGAL DEFENSE & EDUCATIONAL
            v.                                         FUND, INC. IN SUPPORT OF
19
                                                       PLAINTIFFS’ MOTION FOR
     DONALD J. TRUMP, President of the United
20                                                     PARTIAL SUMMARY JUDGMENT
     States, in his official capacity; PATRICK M.
     SHANAHAN, Acting Secretary of Defense, in
21   his official capacity; KIRSTJEN M. NIELSEN,       Leave to file granted on Oct. 21, 2019
     Secretary of Homeland Security, in her official
22   capacity; and STEVEN MNUCHIN, Secretary
     of the Treasury, in his official capacity,
23
                                 Defendants.
24

25
                     BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                              CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 2 of 12



 1                                  INTEREST OF AMICUS CURIAE

 2          For over 75 years, the NAACP Legal Defense and Educational Fund, Inc. (“LDF”) has

 3   strived—as its central mission—to secure the constitutional promise of equality for all people in

 4   the United States. From its earliest advocacy led by the late Supreme Court Justice Thurgood

 5   Marshall to the Supreme Court’s recent decision in Buck v. Davis, 137 S. Ct. 759 (2017), LDF

 6   has litigated some of the most significant and pressing legal issues pertaining to discrimination

 7   against Black people in our country. See, e.g., Smith v. Allwright, 321 U.S. 649 (1944) (exclusion

 8   of Black voters from primary election); Brown v. Board of Education, 347 U.S. 483 (1954)

 9   (racial segregation of public schools); McCleskey v. Kemp, 481 U.S. 279 (1987) (challenge to

10   discriminatory application of death penalty); Shelby County v. Holder, 133 S. Ct. 2612 (2013)

11   (defense of constitutionality of Section 5 of the Voting Rights Act). Throughout its history of

12   civil rights advocacy, LDF has also pressed for the equal treatment of other minority groups and

13   individuals seeking equal protection of the laws. For example, LDF has submitted amicus briefs

14   in support of a successful challenge to the State of California’s refusal to issue fishing licenses to

15   noncitizens, including people of Japanese ancestry, who were federally barred at that time from

16   obtaining United States citizenship; in support of petitioners advancing the right to same-sex

17   marriage in the United States; and in opposition to President Trump’s executive order restricting

18   entry of noncitizens from six predominantly Muslim nations. See Takahashi v. Fish and Game

19   Comm’n, 334 U.S. 410 (1948); Obergefell v. Hodges, 135 S. Ct. 2584 (2015); Trump v. Hawaii,

20   138 S. Ct. 2392 (2018). LDF is currently litigating a challenge to the Trump Administration’s

21   rescission of Temporary Protected Status for Haitian nationals; a federal district court recently

22   held that the complaint in that case stated a well-pleaded claim that the rescission was motivated

23

24

25                                                     1
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 3 of 12



 1   by unconstitutional discrimination. See NAACP v. Dep’t of Homeland Security, 364 F. Supp. 3d

 2   568 (D. Md. 2019).

 3          LDF has an interest in this case because its extensive advocacy for civil rights has shown

 4   that African Americans and other minority groups are particularly vulnerable when government

 5   officials are permitted to disregard the rule of law. See, e.g., Cooper v. Aaron, 358 U.S. 1 (1958)

 6   (involving state officials’ attempted defiance of Supreme Court rulings invalidating racial

 7   segregation in public schools). Here, the President has sought to disregard the Constitution’s

 8   separation of powers by supplanting the appropriations and lawmaking authority properly held

 9   by Congress. LDF has a strong interest in defending our constitutional democracy against such a

10   disturbing step toward tyranny.1

11                                              ARGUMENT

12          The President’s declaration of a national emergency “does not allow us to set aside first

13   principles.” Medellin v. Texas, 552 U.S. 491, 524 (2008). This is a case about first principles.

14   Our Constitution requires the separation of powers to ensure an enduring democracy. “Even

15   before the birth of this country, separation of powers was known to be a defense against

16   tyranny.” Loving v. United States, 517 U.S. 748, 756 (1996) (citing Montesquieu’s The Spirit of

17   the Laws and Blackstone’s Commentaries). To protect against tyranny, it “remains a basic

18   principle of our constitutional scheme that one branch of the Government may not intrude upon

19   the central prerogatives of another.” Id. at 757. Yet, in this case, the President has done precisely

20   that: arrogating to himself the power to contravene the will of Congress about a matter within

21

22
     1
23    No counsel for a party authored this brief in whole or in part, and no person other than amicus
     curiae, its members, or its counsel made a monetary contribution to the preparation or
24   submission of this brief.

25                                                     2
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 4 of 12



 1   Congress’ authority, i.e., building a wall along the southern border that Congress specifically

 2   rejected. The Constitution’s separation of powers prohibits this power grab.

 3          In an effort to sidestep constitutional first principles and build the wall rejected by

 4   Congress, the President filed a proclamation declaring a national emergency and invoking his

 5   authority under, inter alia, 18 U.S.C. § 2808. For the reasons explained by the Plaintiffs,

 6   construction of the border wall is not authorized by 18 U.S.C. § 2808. This brief is therefore

 7   limited to making two points.

 8          First, courts must reject any invocation of executive authority that would allow the

 9   President to circumvent “the expressed or implied will of Congress” when Congress speaks on a

10   specific question. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson,

11   J., concurring). Second, allowing the President to circumvent separation of powers in this manner

12   would fundamentally undermine our constitutional structure and leave minority groups

13   particularly vulnerable to the abuse of government power.

14          I.      No Statute May Be Interpreted to Create an Imperial Presidency.

15          As the Supreme Court has stressed, one of the “first principles” of our constitutional

16   democracy is that the President’s “authority to act, as with the exercise of any governmental

17   power, ‘must stem either from an act of Congress or from the Constitution itself.’” Medellin, 552

18   U.S. at 524 (quoting Youngstown, 343 U.S. at 585). Thus, “‘[w]hen the President takes measures

19   incompatible with the expressed or implied will of Congress, his power is at its lowest ebb,’ and

20   the Court can sustain his actions ‘only by disabling the Congress from acting upon the subject.’”

21   Id. at 525 (quoting Youngstown, 343 U.S. at 637-38 (Jackson, J., concurring)) (alteration in

22   Medellin).

23

24

25                                                     3
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 5 of 12



 1          These first principles are dispositive here. As the Plaintiffs explain, Congress made a

 2   considered judgment in the Consolidated Appropriations Act of 2019 to limit the amount of

 3   funding to be used for border barrier construction this year, and to restrict the location and

 4   permissible designs for such construction. See Plaintiffs’ Motion for Partial Summary Judgment,

 5   Doc. No. 210 at 3-4 & n.1. In so doing, Congress rejected the President’s requests to appropriate

 6   more money to build a longer wall. See id. at 2. The President now seeks to take measures

 7   incompatible with Congress’ will by authorizing more money to construct a different and longer

 8   wall than Congress authorized. The Constitution forbids him from doing so because these

 9   lawmaking decisions reside with Congress. See, e.g., Whitman v. Am. Trucking Ass’ns, 531 U.S.

10   457, 472 (2001) (“Article I, § 1, of the Constitution vests ‘[a]ll legislative Powers herein

11   granted . . . in a Congress of the United States.’”) (alterations in Whitman); City & County of San

12   Francisco v. Trump, 897 F.3d 1225, 1231 (9th Cir. 2018) (“The United States Constitution

13   exclusively grants the power of the purse to Congress, not the President.”).

14          The President has tried to circumvent the Constitution by declaring a “national

15   emergency,” and invoking his authority under, inter alia, the National Emergencies Act and 18

16   U.S.C. § 2808. In the Government’s view, the basic separation-of-powers principles established

17   in Youngstown are inapplicable here because the President is purportedly not relying on his

18   Article II powers. Instead, according to the Government, previous Congresses gave the President

19   unfettered and unreviewable discretion to declare a national emergency (no matter how dubious

20   that declaration is) and then exercise an extraordinary array of quintessentially legislative

21   powers—including the power to circumvent a clear policy judgment made by the current

22   Congress on a matter within Congress’ constitutional authority. See Defendants’ Opposition to

23   Plaintiffs’ Motion for Preliminary Injunction, 4/25/19 at 22, 27.

24

25                                                     4
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 6 of 12



 1          That dangerous argument proves far too much. It would allow the President to contravene

 2   the express or implied will of today’s Congress on a specific subject simply by uttering the

 3   magic words “national emergency” and relying on general laws passed by prior Congresses. It

 4   would therefore permit the President to undermine Congress’ “central prerogative[]” to

 5   appropriate funds and make laws. Loving, 517 U.S. at 757. It would also attribute to the

 6   Congresses that passed the statutes the Government relies on an improper abdication not only of

 7   their own authority, but that of future Congresses. See Clinton v. City of New York, 524 U.S. 417,

 8   452 (1988) (Kennedy J., concurring) (“The Constitution is a compact enduring for more than our

 9   time, and one Congress cannot yield up its own powers, much less those of other Congresses to

10   follow. Abdication of responsibility is not part of the constitutional design.”) (internal citations

11   omitted).

12          The Government’s arguments would also undermine the judiciary’s prerogatives to

13   “adjudicate a claimed excess by a coordinate branch of its constitutional powers,” Chadha v.

14   I.N.S., 634 F.2d 408, 419 (9th Cir. 1980), and to “say what the law is,” Marbury v. Madison, 5

15   U.S. 137, 177 (1803), by precluding any judicial review of the President’s determination to

16   unlock extraordinarily broad powers under the National Emergencies Act.

17          In light of these grave constitutional concerns, the canon of constitutional avoidance

18   weighs strongly against any interpretation of the National Emergencies Act, 18 U.S.C. § 2808, or

19   any other general statute enacted by a prior Congress that would allow the President to

20   circumvent the “express or implied will” of today’s Congress on a specific subject. See, e.g.,

21   I.N.S. v. St. Cyr, 533 U.S. 299-300 (2001) (“[I]f an otherwise acceptable construction of a statute

22   would raise serious constitutional problems, and where an alternative interpretation of the statute

23   is ‘fairly possible,’ we are obligated to construe the statute to avoid such problems.”) (citations

24

25                                                     5
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 7 of 12



 1   omitted); see also U.S. v. Spawr Optical Research, Inc., 685 F.2d 1076, 1080-81 (9th Cir. 1982)

 2   (declining to review a declaration of a national emergency declaration under the Trading with the

 3   Enemy Act, but recognizing that such review could be appropriate if there were a “compelling

 4   reason” for it, and further stating: “we are free to review whether the actions taken pursuant to a

 5   national emergency comport with the power delegated by Congress”).

 6          II.     Allowing the President to Circumvent the Separation of Powers Would
                    Jeopardize Our Constitutional Structure and Leave Minority Groups
 7                  Vulnerable to Tyranny.

 8          As Justice Frankfurter said, “the Framers of our Constitution were not inexperienced

 9   doctrinaires.” Youngstown, 343 U.S. at 593 (Frankfurter, J., concurring). They were aware of the

10   very real “hazards” that derive from “concentrated power,” and they considered the separation of

11   powers a “necessity” because it ensures a “system of checks and balances.” Id. “The principle of

12   separation of powers was not simply an abstract generalization in the minds of the Framers: it

13   was woven into [the fabric of the Constitution].” Buckley v. Valeo, 424 U.S. 1, 124 (1976). The

14   Framers “structure[d] three departments of government so that each would have affirmative

15   powers strong enough to resist the encroachment of the others.” Id. at 272 (White, J., concurring

16   in part and dissenting in part). The Supreme Court has since made clear that it was this “distrust

17   of governmental power” that “was the driving force behind the constitutional plan that allocated

18   powers among three independent branches.” Boumediene v. Bush, 553 U.S. 723, 742 (2008).

19          The Framers were clear-eyed about why it was necessary to separate power: “‘[T]he

20   accumulation of all powers, legislative, executive and judiciary in the same hands, whether of

21   one, a few, or many, and whether hereditary, self appointed, or elective, may justly be

22   pronounced the very definition of tyranny.’” I.N.S. v. Chadha, 462 U.S. 919, 960 (1983) (Powell,

23   J., concurring in the judgment) (quoting The Federalist No. 47 (J. Madison)). In Professor Lani

24

25                                                    6
                     BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                              CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 8 of 12



 1   Guinier’s words, “[a]lthough the American revolution was fought against the tyranny of the

 2   British monarch, it soon became clear that there was another tyranny to be avoided. The

 3   accumulations of all powers in the same hands, Madison warned [was] . . . ‘the very definition of

 4   tyranny.’” Lani Guinier, The Tyranny of the Majority 3 (1994). The Framers unequivocally

 5   believed that unchecked executive power was an inherent threat to “individual liberty.”

 6   Boumediene, 553 U.S. at 742; Youngstown, 343 U.S. at 635 (Jackson, J., concurring) (“[T]he

 7   Constitution diffuses power the better to secure liberty.”). Justice Kennedy put it plainly:

 8   “Liberty is always at stake when one or more of the branches seek to transgress the separation of

 9   powers.” City of New York, 524 U.S. at 450 (Kennedy, J., concurring) (emphasis added).

10          Minority groups are particularly at risk of becoming targets when power is concentrated

11   in the same hands. See Guinier, supra at 3; see also Chadha, 462 U.S. at 961 (Powell, J.,

12   concurring in the judgment) (noting, in the context of concentrated legislative power, that

13   minority groups are subject to the “‘tyranny of shifting majorities’”). Again, this concern was

14   first recognized by the Framers. “The Framers knew their European history, which had many

15   examples of a majority imposing its religious views on minority religions. This was always a

16   disaster for the country in question—whether it was the England of Bloody Mary (1553-58) or

17   the France of Louis XIV (1685).” William N. Eskridge, Jr., A Pluralist Theory of the Equal

18   Protection Clause, 11 U. PA. J. CONST. L. 1239, 1241 (2009). As a result, they created structural

19   protections against the marginalization and oppression of minority groups. “The main idea was

20   that the Constitution’s separation of powers in Articles I through III would head off ‘unjust and

21   partial laws,’ to use Hamilton’s phrase.” Id. at 1242 (quoting The Federalist No. 78). “Madison

22   famously argued that ‘ambition must be made to counteract ambition,’ by which he meant” that

23

24

25                                                    7
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
             Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 9 of 12



 1   structural protections including the separation of powers “assured minorities of different situses

 2   for opposing partial and unjust laws.” Id. (quoting The Federalist No. 51).

 3          At the time of the Founding, the Framers were concerned only with protecting a small

 4   subset of favored “minority groups,” i.e., white property-holding men defined along regional,

 5   religious or economic lines. See id. at 1241. But their recognition that the separation of powers is

 6   necessary to protect minority groups is an enduring insight, which remains essential in our

 7   pluralistic democracy.

 8          Indeed, that insight takes on a renewed urgency today, as the President who seeks to

 9   concentrate power in himself has a disturbing record of statements and actions targeting racial

10   minorities. President Trump has repeatedly made racist statements against Black and Latino

11   members of coordinate branches of government, e.g., calling Congresswoman Maxine Waters

12   “low I.Q.,”2 labeling Congresswoman Frederica Wilson “wacky,”3 suggesting that other

13   Congresswomen of color could “go back” to the countries “from which they came,”4 and, as a

14   candidate for President, describing Judge Gonzalo Curiel as “a Mexican” who would not treat

15   him fairly.5 President Trump has also repeatedly made derogatory statements against people

16   from predominately non-white countries, such as reportedly stating that Haitians “all have

17

18

19

20
     2
       Charles Blow, Demonizing Minority Women, N.Y. Times, Apr. 14, 2019,
21
     https://www.nytimes.com/2019/04/14/opinion/ilhan-omar-minority-women.html.
     3
       Id.
22   4
       Bianca Quilantan & David Cohen, Trump tells Dem congresswomen: Go back where you came from,
     POLITICO, July 14, 2019, https://www.politico.com/story/2019/07/14/trump-congress-go-back-where-
23   they-came-from-1415692.
     5
       Jia Tolentino, Trump and the Truth: The ‘Mexican’ Judge, The New Yorker, Sept. 20, 2016,
24   https://www.newyorker.com/news/news-desk/trump-and-the-truth-the-mexican-judge.

25                                                    8
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
            Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 10 of 12



 1   AIDS,”6 that Nigerian immigrants would never “go back to their huts,”7 and that Mexico is

 2   sending “rapists” to the United States.8

 3          And the President has turned discriminatory words into discriminatory action. Numerous

 4   courts have recognized the plausibility of plaintiffs’ well-pleaded allegations that the Trump

 5   Administration was motivated by animus against Black and Latino immigrants in ending

 6   programs protecting predominately non-white immigrants from deportation. See, e.g., Saget v.

 7   Trump, 375 F. Supp. 3d 280 (E.D.N.Y. Apr. 11, 2019) (enjoining the administration’s attempt to

 8   terminate Temporary Protected Status (TPS) for Haitian immigrants in part on equal protection

 9   grounds); CASA de Maryland, Inc. v. Trump, 355 F. Supp. 3d 307 (D. Md. 2018) (holding

10   plaintiffs stated a plausible claim that the administration’s attempt to terminate TPS for

11   Salvadoran immigrants was motivated by unconstitutional animus); Batalla Vidal v. Nielsen, 291

12   F. Supp. 3d 260, 277 (E.D.N.Y. 2018) (recognizing that plaintiffs’ allegations were “sufficiently

13   racially charged, recurring, and troubling as to raise a plausible inference that the decision to end

14   the DACA [Deferred Action for Childhood Arrivals] program was substantially motivated by

15   discriminatory animus”).

16          In one of those cases, after a 4-day bench trial, the district court granted a preliminary

17

18

19

20   6
       Michael D. Shear & Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to Advance
     Immigration Agenda, N.Y. Times, Dec. 23, 2017,
21
     https://www.nytimes.com/2017/12/23/us/politics/trump-immigration.html.
     7
       Eli Watkins & Abby Phillips, Trump Decries Immigrants from ‘Shithole Countries’ Coming to US,
22   CNN.com, Jan. 12, 2018, https://www.cnn.com/2018/01/11/politics/immigrants-shithole-countries-
     trump/index.html.
23   8
       Full text: Donald Trump announces a presidential bid, Wash. Post, June 16, 2015,
     https://www.washingtonpost.com/news/post-politics/wp/2015/06/16/full-text-donald-trump-announces-a-
24   presidential-bid/?utm_term=.48c22206ba5a.

25                                                     9
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
            Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 11 of 12



 1   injunction and observed the following with respect to the administration’s rescission of Haitian

 2   TPS:

 3           As President John Adams once observed, “Facts are stubborn things; and whatever
             may be our wishes, our inclinations, or the dictates of our passion, they cannot alter
 4           the state of facts and evidence.” Based on the facts on this record. . . there is both
             direct and circumstantial evidence [that] a discriminatory purpose of removing non-
 5           white immigrants from the United States was a motivating factor behind the
             decision to terminate TPS for Haiti.
 6
     Saget, 375 F. Supp. 3d at 374.
 7
             The risk of an authoritarian president seeking to use concentrated power to target
 8
     minority groups is not theoretical or historical. It is a clear and present danger to our democracy,
 9
     where the President has sought to circumvent the rule of law by invoking a dubious national
10
     emergency and arguing that it gives him the power to override the clear will of Congress. The
11
     Framers of the Constitution anticipated that danger, and they enshrined the separation of powers
12
     to prevent it. To enforce the constitutional design, and to prevent this dangerous concentration of
13
     power, this Court must intervene.
14
             Justice Frankfurter warned why a court must act in a case like this: “The accretion of
15
     dangerous power does not come in a day. It does come, however slowly, from the generative
16
     force of unchecked disregard of the restrictions that fence in even the most disinterested assertion
17
     of authority.” Youngstown, 343 U.S. at 594 (Frankfurter, J., concurring). This Court should not
18
     let the President’s assertion of authority, that was never his to assert in the first place, go
19
     unchecked.
20
                                                *       *       *
21
             For these reasons, LDF respectfully asks that the Court grant Plaintiffs’ motion for partial
22
     summary judgment.
23

24

25                                                      10
                      BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                               CASE NO. 4:19-CV-00892-HSG
           Case 4:19-cv-00892-HSG Document 229 Filed 10/21/19 Page 12 of 12



 1

 2

 3   Dated: October 21, 2019

 4                                                 Respectfully Submitted,

 5                                                 s/ Michaele N. Turnage Young

 6                                                 Michaele Turnage Young
                                                    Counsel of record
 7                                                 CA Bar No. 247796
                                                   Daniel S. Harawa
 8                                                  Of counsel
                                                   NAACP Legal Defense and
 9                                                    Educational Fund, Inc.
                                                   700 14th St. NW, Suite 600
10                                                 Washington, DC 20005
                                                   Tel: (202) 682-1300
11                                                 mturnageyoung@naacpldf.org

12                                                 Sherrilyn A. Ifill
                                                    President & Director-Counsel
13                                                 Janai S. Nelson
                                                   Samuel Spital
14                                                 NAACP Legal Defense and
                                                      Educational Fund, Inc.
15                                                 40 Rector St. 5th Floor
                                                   New York, NY 10006
16                                                 Tel: (212) 965-2200

17

18

19

20

21

22

23

24

25                                        11
                    BRIEF OF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS
26                             CASE NO. 4:19-CV-00892-HSG
